UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :      S5 15 Cr. 706 (VSB)

NG LAP SENG,                                                  :
 a/k/a “David Ng,”
 a/k/a “Wu Liseng,”                                           :
 a/k/a “Boss Wu,”
                                  Defendant.                  :

---------------------------------------------------------------x




           MEMORANDUM OF LAW OF THE UNITED STATES OF AMERICA
                        IN FURTHER OPPOSITION
             TO DEFENDANT NG LAP SENG’S MOTION FOR RELEASE



                                                              GEOFFREY S. BERMAN
                                                              United States Attorney
                                                              Southern District of New York

                                                              ROBERT ZINK
                                                              Chief, Fraud Section
                                                              Criminal Division



Daniel C. Richenthal
Janis M. Echenberg
Douglas S. Zolkind
Assistant United States Attorneys

David A. Last
Assistant Chief

- Of Counsel -
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :    S5 15 Cr. 706 (VSB)

NG LAP SENG,                                                  :
 a/k/a “David Ng,”
 a/k/a “Wu Liseng,”                                           :
 a/k/a “Boss Wu,”
                                  Defendant.                  :

---------------------------------------------------------------x

           MEMORANDUM OF LAW OF THE UNITED STATES OF AMERICA
                        IN FURTHER OPPOSITION
             TO DEFENDANT NG LAP SENG’S MOTION FOR RELEASE

        The Government respectfully submits this memorandum of law in further opposition to

the motion for release filed by defendant Ng Lap Seng, a/k/a “David Ng,” a/k/a “Wu Liseng,”

a/k/a “Boss Wu” (the “defendant”) and in response to the defendant’s reply dated yesterday,

April 13, 2020.

                                                 ARGUMENT

        In its opening memorandum in opposition to the defendant’s motion, the Government

explained that his motion must be denied for failure to exhaust his administrative remedies, and

that, in any event, he fails to discharge his burden to show that he, individually and at this time,

is entitled to immediate and permanent release. The defendant’s arguments to the contrary fail.

I.      THE DEFENDANT’S MOTION MUST BE DENIED FOR FAILURE TO
        EXHAUST HIS ADMINISTRATIVE REMEDIES

        In his reply, the defendant repeats that the Court may “waive[]” or “excuse” the

exhaustion requirement. (Def. Reply 1.) That is incorrect, for the reasons set forth in the

Government’s opening memorandum, numerous decisions of other courts, and decisions issued
since that memorandum was filed. See, e.g., United States v. Rabadi, No. 13 Cr. 353 (KMK)

(S.D.NY. Apr. 14, 2020) (Dkt. 94, at 5) (“statutory exhaustion requirements, such as those in

Section 3582(c), must be strictly enforced” (internal quotation marks omitted)); United States v.

Pourghannad, No. 13 Cr. 507 (VB) (S.D.N.Y. Apr. 13, 2020) (Dkt. 30, at 2) (“The statute’s

language is crystal clear and contains no exceptions, based on futility or anything else.”). But

even assuming arguendo that the Court had authority, in limited circumstances, to waive or

excuse compliance with the statutory requirement, it should not do so here, where (a) the

defendant has far more than 30 days left on his sentence, and (b) there are zero known cases of

COVID-19 at the defendant’s facility of incarceration—contrary to the facts of the decisions

previously cited by the defendant and those cited in his reply (see Def. Reply 1-2).

       As multiple courts have recognized, the Federal Bureau of Prisons (“BOP”) is best

situated to make relative judgments about the merits of compassionate release requests—

particularly at a time like this when many inmates, in different circumstances, are making

requests advancing similar claims—and to adjudicate those requests in a consistent manner.

See, e.g., United States v. Woodson, No. 18 Cr. 845 (PKC), 2020 WL 1673253, at *4 (S.D.N.Y.

Apr. 6, 2020). As Judge Briccetti explained yesterday:

               The BOP has been given the authority to make, or at least consider
               making, such motions for good reason. The BOP is well-suited to
               make an informed decision about whether there are “extraordinary
               and compelling reasons” in a particular defendant’s case to warrant
               the extraordinary relief being sought—namely, early termination of
               a lawfully imposed prison sentence—taking into account critical
               data such as the defendant’s medical history and institutional
               record. Particularly when many sentenced defendants are seeking
               compassionate release for essentially the same reason—fear of
               exposure to COVID-19 and the consequences thereof—the BOP
               should be given an opportunity to address these claims on a
               consistent basis. Fairness to all inmates, not just this inmate, is at
               stake. Congress, of course, gave the power to review such
               decisions to the federal courts, but that does not make the BOP’s


                                                 2
               initial determination any less important. And it goes without
               saying that, in many cases, adversarial judicial review might not
               even be necessary; if the BOP decides to make a compassionate
               release motion, it is unlikely a court would deny it.

Pourghannad, No. 13 Cr. 507 (Dkt. 30, at 3) (denying motion of 66-year old defendant with

diabetes and elevated blood pressure). In short, even if it had authority to do so, the Court

should not bypass the process here.

II.    THE DEFENDANT HAS NOT DEMONSTRATED EXTRAORDINARY AND
       COMPELLING REASONS FOR HIS IMMEDIATE RELEASE

       In its opening memorandum, the Government explained that, because the defendant’s

motion must be denied for failure to exhaust his administrative remedies, the Court need not

reach the merits, but if the Court were to reach the merits, it should reject the motion (and for the

same reasons, should reject the defendant’s alternative request for a release recommendation to

the BOP). Indeed, the Government explained, if the Court were to accept the defendant’s

apparent logic, every federal prisoner with heart disease and/or diabetes or similar conditions,

regardless of the severity of those conditions, where the inmate is located, what the inmate did,

the length of time left on his sentence, or what will follow release, would be entitled to

immediate and permanent release, an approach that is unfeasible, unwarranted, and not

consistent with the public interest or the applicable statutory framework.

       In in a footnote in his reply (Def. Reply 3 n.2), the defendant disclaims that his motion

rests on such logic, but it plainly does, at least for white-collar defendants. Nothing in his

request distinguishes the defendant from numerous other inmates across the country seeking

similar relief. On the contrary, given the stability of his medical conditions, and that he is in a

long-term, low-security facility with no known cases of COVID-19, his request is far less

compelling than that of others. It simply is not sufficient for the defendant to state that (a) he has

certain conditions, (b) therefore if someone at his prison gets COVID-19 at some point in the

                                                  3
future, notwithstanding the BOP’s extensive procedures, which appear to have been particularly

effective at his facility, and (c) if he in turn gets COVID-19, then (d) he is likely to have

complications, so he should be released now. Yet that is his argument. (See Def. Reply 4-5.)

See United States v. Raia, No. 20-1033, --- F.3d ---, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020) (“the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release”); cf. United States v.

Gileno, No. 19 Cr. 161, 2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (defendant suffering

from high blood pressure, high cholesterol, and asthma “has not shown that his medical issues,

which remain largely the same as when he was sentenced, ‘substantially diminish [his] ability . . .

to provide self-care’ within the correctional facility,” and “the Court cannot assume that the

[BOP] will be unable to manage the outbreak or adequately treat [the defendant] should it

emerge at his correctional facility while he is still incarcerated” (brackets in original)).

       As the Government previously explained, the defendant’s argument is also misplaced

given that he proposes to leave his facility in rural Pennsylvania, without any known cases of

COVID-19, and move to and live with others in New York City. Cf. United States v. Davenport,

No. 17 Cr. 61 (LAP) (S.D.N.Y. Apr. 9, 2020) (Dkt. 255, at 2) (denying motion of defendant with

diabetes and heart disease; “there are no current cases of COVID-19 at [his facility] but . . . the

town in which [the defendant] proposes to be released [by comparison] has one of the highest

rates of COVID-19 infection”).

       In any event, as the Government explained, the same Section 3553(a) factors that

warranted the defendant’s sentence, and must be taken into account in weighing his motion,

strongly counsel against release, particularly given that he has served less than half of his

sentence. The defendant barely argues to the contrary. Instead, he focuses on questioning



                                                   4
whether, as the Government stated in its opening memorandum, if his motion were granted, he

would be transferred to the custody of Immigration and Customs Enforcement (“ICE”) rather

than permitted to reside in Manhattan. (Def. Reply 6-7.) Whether this is questionable is a red

herring, because release to a massive, multimillion dollar luxury apartment, with a live-in

housekeeper, after serving less than half of a prison sentence, is not consistent with Section

3553(a) in this case. But in any event, the defendant is wrong to suggest that there is some

question as to whether he would be transferred to ICE custody if his motion were granted.

       The BOP has confirmed that, as the Government stated, if the defendant were ordered

released from prison, or his prison sentence were otherwise to conclude, he would be transferred

to ICE custody. And contrary to the defendant’s suggestion (Def. Reply 6), this fact does not

turn on there being a judicial order of removal in place. That order simply makes removal from

the United States, once a defendant is in ICE custody, more efficient (which is presumably why

the defendant consented to the order). Such an order, however, is not the basis for the transfer.

Rather, any defendant with an ICE detainer is subject to transfer to ICE custody upon completion

of a prison sentence. Cf., e.g., Pourghannad, No. 13 Cr. 507 (VB) (Dkt. 30, at 4) (defendant

“would also be at risk for contracting the virus if he were in the custody of U.S. Immigration and

Customs Enforcement (‘ICE’), which has filed a detainer with the BOP and will take defendant

into custody at the end of his prison sentence, or if he were deported to Iran”).

       Moreover, even if the defendant’s transfer to ICE custody were dependent on there being

a judicial order of removal in place (which it is not), the defendant does not cogently explain

why his release from prison would not trigger the order. Rather, as the defendant acknowledges

(Def. Reply 6), the law provides that “the order of removal shall become final and shall be




                                                 5
executed at the end of the prison term.” 8 U.S.C. § 1228(c)(3)(A)(iii). 1 The defendant suggests

that perhaps “prison term” does not actually mean prison term, because elsewhere the law

defines a different phrase, “term of imprisonment,” as including a suspended sentence. (Def.

Reply 6-7.) The defendant does not explain why this assists him, and the cases that he cites

address when offenses qualify as aggravated felonies subjecting individuals to removal, not

whether ICE must wait to remove someone from the United States who has completed his prison

term, a proposition that is neither consistent with the law nor common sense.

       The defendant also suggests that the Court could effect an end-run around his transfer to

ICE custody by ordering that he serve the remainder of his prison “in home confinement.” (Id. at

7.) That suggestion is legally baseless. As the Government explained, “the only way to grant

[the defendant] the relief [he] seeks (i.e., release from prison) under Section 3582(c) is to reduce

[his] sentence to time served—in other words, to permanently release [him].” United States v.

Roberts, No. 18 Cr. 528 (JMF), 2020 WL 1700032, at *3 (S.D.N.Y Apr. 8, 2020) (emphasis in

original) (denying motion of HIV-positive inmate); see also Pourghannad, No. 13 Cr. 507 (Dkt.

30, at 3) (a compassionate release request is one for “early termination of a lawfully imposed

prison sentence”). This is so because while the statute permits a court to “reduce the term of

imprisonment” where it finds “extraordinary and compelling circumstances,” 18 U.S.C.

§ 3582(c)(1)(A)(i),” it is the BOP that determines “the place of the prisoner’s imprisonment,” id.

§ 3621(b), including whether a portion of that term may be served “in home confinement,” id.

§ 3624(c)(2). In short, whatever the length of a prison term, “the authority to place a prisoner in

home confinement is given to the BOP.” United States v. Miller, No. 16-20222-1, 2020 WL




1
       The defendant cites the Immigration and Nationality Act (Def. Reply 6), not those
portions of the United States Code where it is codified, and appears to miscite multiple sections.

                                                 6
1814084, at *2 (E.D. Mich. Apr. 9, 2020); see also United States v. Urso, No. 03 Cr. 1382

(NGG), 2019 WL 5423431, at *1 (E.D.N.Y. Oct. 23, 2019). 2

       To be sure, as the Government stated in its opening memorandum, the Court could grant

the defendant’s motion and also order that he be confined to his apartment for a particular period

of time as a special condition of supervised release. But even assuming arguendo that this would

otherwise be consistent with Section 3553(a) in this case, such a condition would be both

effectively unenforceable and effectively meaningless. Indeed, the defendant does not dispute

that such a condition would be effectively meaningless if his motion were granted and he were

transferred to ICE custody—as he would be. The defendant does dispute that such a condition

would be effectively unenforceable, but his argument to the contrary (Def. Reply 8-9) rests on

quoting a prior explanation for Guidepost bringing him to a restaurant that is both inconsistent

with the record (see Dkt. 614, at 3) and irrelevant because the defendant does not propose to re-

hire Guidepost or any other firm. Instead, he proposes only to post a few million dollars in real

estate and, if ordered, a “cash bond” of an indeterminate amount (Def. Reply 8). That is

woefully insufficient. In any event, it does not matter if a condition of home confinement would

be effectively enforceable when it would be effectively meaningless.




2
        Contrary to the defendant’s conclusory assertion (Def. Reply 7), United States v. Resnick,
No. 14 Cr. 810 (CM), 2020 WL 1651508 (S.D.N.Y. Apr. 2, 2020), is not to the contrary. The
court there granted the defendant’s motion, ordered his release from prison, and stated that he
must follow thereafter the conditions of his “supervised release.” Id. at *8. And where a court
appeared to suggest that the defendant’s term of incarceration continued beyond his release from
prison, rather than making home confinement a condition of supervised release, the Government
sought and received an amended order. See United States v. Zukerman, No. 16 Cr. 194 (AT)
(Dkt. 118, 119).

                                                7
                                       CONCLUSION

       For the foregoing reasons and those in the Government’s opening memorandum, the

defendant’s motion should be denied.

Dated: New York, New York
       April 14, 2020
                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney

                                   By:   s/ Daniel C. Richenthal
                                         Daniel C. Richenthal
                                         Janis M. Echenberg
                                         Douglas S. Zolkind
                                         Assistant United States Attorneys
                                         (212) 637-2109/2597/2418

                                          ROBERT ZINK
                                          Chief, Fraud Section
                                          Criminal Division

                                   By:   s/ David A. Last
                                         David A. Last
                                         Assistant Chief
                                         (202) 616-5651




                                             8
